        Case 5:20-cv-00577-OLG Document 28 Filed 07/02/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

LINDA JANN LEWIS, MADISON LEE,
ELLEN SWEETS, BENNY ALEXANDER,
GEORGE MORGAN, VOTO LATINO,
TEXAS STATE CONFERENCE OF THE
NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE,
and TEXAS ALLIANCE FOR RETIRED
AMERICANS,                                       Civil Action No. 5:20-cv-00577

                 Plaintiffs,                     Related to Gloria et al. v. Hughs et al.,
                                                 No. 5:20-cv-00527
vs.

RUTH HUGHS, in her official capacity as
Texas Secretary of State,

                 Defendant.



                          JOINT SCHEDULING PROPOSAL

      The Court issued an order on June 26, 2020 (Dkt. 27) directing the parties to confer

and submit proposed scheduling orders for discovery and briefing regarding Plaintiffs’

Motion for Preliminary Injunction. Counsel for the parties conferred on July 1, 2020 but

were unable to reach agreement on a proposed schedule. Accordingly, this joint submission

contains a brief summary of each Party’s position and their proposed schedules.

      Position of Plaintiffs:

      Plaintiffs propose a five-week timeline for Defendants to complete discovery and

briefing related to Plaintiffs’ motion for a preliminary injunction. Preliminary injunction

motions, which provide litigants with temporary relief from imminent and irreparable

injury, are time sensitive and require prompt resolution. Plaintiffs disagree with the



                                            1
           Case 5:20-cv-00577-OLG Document 28 Filed 07/02/20 Page 2 of 5




Secretary’s presentation of deadlines—for example, the Secretary’s motion for an

extension of time points to September 19 (the date that UOCAVA requires military and

overseas ballots to be mailed) as a date of import here, but UOCAVA is not germane to

Plaintiffs’ claims for relief, and more broadly, Plaintiffs’ claims are generally not

contingent on any ballot mailing deadline. In any event, to the extent that September 19 is

a meaningful date, Plaintiffs’ proposed schedule allows for a hearing well before then, and

of course far in advance of Election Day.1

    Deadline for serving written discovery                        July 7, 2020

    Deadline for serving responses to written discovery           July 20, 2020

    Deadline for taking depositions related to preliminary
                                                                  July 24, 2020
    injunction motion2

    Deadline for Defendants’ response to preliminary
                                                                  August 3, 2020
    injunction motion

    Deadline for Plaintiffs’ reply in support of preliminary
                                                                  August 10, 2020
    injunction motion




1
  To the extent Defendants insist on more time to respond to Plaintiffs’ preliminary
injunction motion than the extended schedule above—which already provides over a month
more time than the rules contemplate—Plaintiffs may agree to more time so long as
Defendants agree not to claim that a more protracted briefing scheduling would then result
in a decision from the Court that is then too close in time to Election Day to grant the relief
that Plaintiffs seek.
2
  Because this is a discovery schedule regarding a preliminary injunction motion, this is
not the only window in which the parties would be able to take depositions. The date
Plaintiffs propose here only concerns depositions that are reasonably necessary to support
a Party’s preliminary injunction response or reply.


                                                2
         Case 5:20-cv-00577-OLG Document 28 Filed 07/02/20 Page 3 of 5




       Position of Secretary Hughes:

       As Secretary Hughs explained in her motion for an extension of time to file a

response, she needs adequate time to conduct discovery on Plaintiffs’ claims before she

can file a response. ECF 25. Plaintiffs’ motion for a preliminary injunction contains 300

pages of exhibits, including declarations from four expert witnesses and 14 other fact

witnesses. All of these witnesses need to be deposed for Secretary Hughs to test their

allegations and fully respond to Plaintiffs’ claims. Likewise, to the extent that Secretary

Hughs will also need to retain her own experts, her experts’ opinions will likely be shaped

by the facts uncovered in discovery. Secretary Hughs anticipates that Plaintiffs will want

the opportunity to file rebuttal expert reports, and Secretary Hughs will need an opportunity

to respond in briefing to those rebuttal reports.

       As such, Secretary Hughs proposes the following schedule:

 Discovery on Plaintiffs’ claims begins as soon as the Court enters a scheduling order.

 Deadline for Secretary Hughs to disclose expert witnesses
 used to respond to Plaintiffs’ motion for a preliminary         September 2, 2020
 injunction

 Deadline for Plaintiffs to disclose any rebuttal experts        September 16, 2020

 Discovery cutoff for discovery related to Plaintiffs’ motion
                                                                 September 23, 2020
 for a preliminary injunction

 Deadline for Secretary Hughs’s response to Plaintiffs’
                                                                 September 30, 2020
 motion for a preliminary injunction

 Deadline for Plaintiffs’ reply in support of their motion for
                                                                 October 7, 2020
 a preliminary injunction




                                              3
         Case 5:20-cv-00577-OLG Document 28 Filed 07/02/20 Page 4 of 5




       Secretary Hughs makes no representation about how this schedule would affect the

county election officials—third parties not in front of this Court—who are responsible for

implementing the provisions that Plaintiffs challenge. See ECF 17. Secretary Hughs

expressly reserves the argument that Plaintiffs are seeking injunctive relief too close to the

election in violation of Purcell v. Gonzalez, 549 U.S. 1, 4 (2006) (per curiam). The time

periods above are the absolute minimum required for Secretary Hughs to have notice and

a meaningful opportunity to respond as required by Federal Rule of Civil Procedure

65(a)(1). See PCI Trans., Inc. v. Ft. Worth & W. R. Co., 418 F.3d 535, 546 (5th Cir. 2005).




                                              4
         Case 5:20-cv-00577-OLG Document 28 Filed 07/02/20 Page 5 of 5




Dated: July 2, 2020                                Respectfully submitted,

                                                   /s/ Skyler M. Howton
                                                   Skyler M. Howton, TX# 24077907
                                                   PERKINS COIE LLP
                                                   500 North Akard St., Suite 3300
                                                   Dallas, TX 75201-3347
                                                   Telephone: (214) 965-7700
                                                   Facsimile: (214) 965-7799
                                                   showton@perkinscoie.com
                                                   COUNSEL FOR PLAINTIFFS

                                                   /s/ Patrick K. Sweeten
                                                   Patrick K. Sweeten
                                                   OFFICE OF THE ATTORNEY GENERAL
                                                   P.O. Box 12548 (MC-076)
                                                   Austin, Texas 78711-2548
                                                   Tel.: (512) 936-1414
                                                   Fax: (512) 936-0545
                                                   patrick.sweeten@oag.texas.gov
                                                   COUNSEL FOR DEFENDANT




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 2, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to
all counsel of record.

                                            /s/ Skyler M. Howton
                                            Skyler M. Howton




                                               5
